DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statements (IDS) submitted on 12/22/2020, 01/21/2021, 07/28/2021, 09/08/2021 and 03/21/2022 are considered and signed IDS forms are attached.

Claim Objections
Claim 5 is objected to because of the following informalities:   Claim 5, line 2 recites “the polyamide blocks”, which should be “the blocks of the amide units”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: Claim 15 recites “a moulding” in line 1 which should be “a moulded article” and “a moulding” in line 2 which should be “the moulded article”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “type” in last line. The addition of the word “type” extends the scope of the claims so as to render them indefinite since it is unclear what “type” is intended to convey. The addition of the word “type” to the otherwise definite expression renders the definite expression indefinite by extending its scope. Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955).
Claim 8 recites the limitation "the linear aliphatic polyamide (a1) or (a2)" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the cycloaliphatic polyamide (a3) and the semi-aromatic polyamide (a4)" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-11, 13-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wursche et al. (US 2007/0104971 A1 cited in IDS).

Regarding claims 1-3, 7, 8, 13, 16, 17 and 19, Wursche et al. disclose a multilayer film comprising a color layer 1 (layer B) and adhesion promoter layer (layer A) (see Table 2, Inventive Example 8). The color layer (polymer based composite) comprises PA12 black which is a molding composition (polymer based composite) comprising 28 wt% PA12 (polyamide component a), 67 wt% PEBA (poly ether block amide and copolyamide b), carbon black and 2 wt% of a stabilizer (see Table 2, PA12 black). PA12 reads on linear aliphatic polyamide a1 or a2.  The adhesion promoter layer (layer B) comprises functionalized polypropylene (i.e. thermoplastic plastic or polyolefin).
The multilayer film can be manufactured by adhesive bonding (direct gluing), lamination or coextrusion (see paragraphs 0059, 0060). Accordingly, method for the production of the multilayer film comprises binding films of plastic to one another by a process such as adhesive bonding (direct gluing), lamination or coextrusion.

Regarding claims 9-11, given that Wursche et al. disclose linear aliphatic polyamide a1 or a2 and given that a3, a4 and a5 are optional, Wursche et al. meets present claims.

Regarding claims 14-15, Wursche et al. disclose a molded article such as a composite part made of multilayer film comprise color layer 1 (polymer based composite) (see page 9, claims 11 and 12). A method of producing the molded article comprises injection-molding the composite part comprising multilayer film comprising color layer 1 (polymer based composite) (see page 9, claim 14). 
Wursche et al. do not disclose molded article can be marked with aid of a laser. However, given that the molded article comprising polymer based composite of Wursche et al. is identical to that presently claimed, it is inherent that the molded article of Wursche et al. can be marked with laser.

Regarding claim 20, Wursche et al. do not disclose a security document and/or a valuable document comprising the layered structure.
While there is no disclosure that the multilayer film is a security document and/or a valuable document as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. security document and/or a valuable document, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art multilayer film and further that the prior art structure which is a multilayer film identical to that set forth in the present claims is capable of performing the recited purpose or intended use.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. (US 2008/0139707 A1) in view of Montanari et al. (US 2010/0140846 A1 cited in IDS).

Regarding claims 1, 3-8 and 12-15, Kawakami et al. disclose a composition (polymer based composite) for multicolor laser marking (marked with the aid of a laser) comprising a black substance such as carbon black and polymer such as polyamide (see pages 30-31, claims 3 and 8, and paragraphs 0113, 0162).  The polyamide can be polyamide 612 (i.e. polyamide a and linear aliphatic polyamide a1 or a2) (see paragraph 0113). The polyamide can be copolyimide (see paragraph 0162). Further, a polyamide resin can be used in combination of two or more types (see paragraph 0166). The carbon black has particle diameter of 0.1 to 1000 nm (see paragraph 0105). The carbon black is present in amount of 0.01 to 2 parts by mass with 100 parts by mass of the polymer, i.e. 0.01 to 2 wt% (100 to 2000 ppm) (0.01 = 0.01/100.01 x 100 and 2 = 2/102 x 100) (see paragraph 0016). The composition can comprise additives such as filler, ultraviolet absorber, antioxidant weathering stabilizer, lubricant, a plasticizer and a light-colored coloring agent (see paragraph 0181). Further, the additives are present in amount of 0 wt% in present claim. 
Kawakami et al. disclose a molded article can be made comprising the composition (see page 31, claim 10). The molded article can be a film or sheet (see paragraph 0319). Given that Kawakami et al. disclose the molded article, it is inherent or obvious that the method for producing the molded particle comprises the molding the composition to obtain the molded article. Given that Kawakami et la. disclose the composition for multicolor laser marking, the molded article can be marked with the aid of a laser. 
Kawakami et al. do not disclose the composition comprising polyamide in combination with co-polyamide as presently claimed. 
Montanari et al. disclose a composition comprising a polyamide (A) in combination with a co-polyamide based on ether units and amide units (B) (see Abstract). The co-polyamide provides the ability of composition to be easily processed, improves the impact strength, reduces rigidity, improves resistance to chemicals and stress cracking and improves fatigue resistance and/or resistance to UV radiation (see paragraphs 0024-0028). The co-polyamide is PEBA copolymer identical to that utilized in the present claims (see paragraphs 0062-0076).
In light of motivation for using co-polyamide disclosed by Montanari et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use co-polyamide of Montanari et al. in the composition of Kawakami et al. in order to provide the ability of composition to be easily processed, improve the impact strength, reduce rigidity, improve resistance to chemicals and stress cracking and improve fatigue resistance and/or resistance to UV radiation, and thereby arrive at the claimed invention.

Regarding claims 9-11, given that Kawakami et al. disclose linear aliphatic polyamide a1 or a2 and given that a3, a4 and a5 are optional, Kawakami et al. meets present claims.

Claims 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. (US 2008/0139707 A1) in view of Montanari et al. (US 2010/0140846 A1 cited in IDS) as applied to claim 1 above, further in view of Staub et al. (US 2017/0320347 A1).

Regarding claims 16, 17 and 20, Kawakami et al. in view of Montanari et al. disclose the polymer based composite as set forth above.
Further, Kawakami et al. disclose the multicolor-marked molded article can be provided with a protective layer on the surface of the molded article (see paragraph 0253). Therefore, the molded article which is film or sheet (layer B) in combination with a protective sheet (layer A) reads on a layered structure. Further, the molded article can be a card such as IC card, i.e. security document and/or valuable document (see paragraph 0319). Therefore, Kawakami et al.in view of Montanari et al. disclose a security document and/or valuable document comprising the layered structure comprising protective sheet and film or sheet made of composition (polymer based composite).
Kawakami et al. in view of Montanari et al. do not disclose protective sheet (layer A) as presently claimed.
Staub et al. disclose a personalized security document 1 comprising a protective layer 23 (see Figure 2). The protective layer can be made from thermoplastic material such as PVC or polyesters (see paragraph 0143). The protective layer protects from environmental influences and scratching (see paragraph 0143).
In light of motivation for using protective layer made from thermoplastic material such as PVC or polyesters disclosed by Staub et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use protective layer made from thermoplastic material such as PVC or polyesters in Kawakami et al.in view of Montanari et al. in order to provide protection environmental influences and scratching, and thereby arrive at the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lacroix et al. (US 2005/0228145 A1 cited in IDS) in view of Hori et al. (JP 57108157 A). It is noted that the disclosures of Takahashi are based on an Abstract of the reference which is included in this action.

Regarding claims 1-8, 12, 13 and 16-19, Lacroix et al. disclose a transparent multilayer structure (i.e. layered structure) comprising a first polyamide layer (i.e. layer B and polymer based composite) and an interlayer (i.e. layer A and thermoplastic plastic) (see page 8, claim 1). Further, the interlayer is made to be as transparent as possible and transparent corresponds to light transmission coefficient of greater than 50%, i.e. interlayer can be translucent layer (see paragraph 0093, 0100). The interlayer can be made of polyolefin, i.e. thermoplastic plastic (see paragraph 0104). The multilayer structure can be manufactured by co-extrusion or extruding a layer followed by depositing the other layers by lamination or coating (see paragraph 0142). Accordingly, method for the production of the multilayer structure comprises binding films of plastic to one another by a process such as lamination or coextrusion.
The first polyamide layer (polymer based composite) comprises 5 to 40 wt% of an amorphous polyamide (B), 0 to 40 wt% of copolymers having polyamide blocks and polyether blocks (C) (i.e. copolyimide b), 0 to 20 wt% of compatibilizer (D) and the balance to 100 % being a semicrystalline polyamide (i.e. polyamide component a), with the condition that B + C + D is not less than 30% (see paragraphs 0082-0090). Accordingly, the amount of semicrystalline polyamide is at most 70%. The layer can comprise additives such as stabilizers, colorants, plasticizers, lubricants, nucleating agents, impact modifiers, etc. (see paragraph 0141). Further, the additives are present in amount of 0 wt% in present claim. 
The semicrystalline polyamide (polyamide component a) can be PA-11 or PA-12, i.e. linear aliphatic polyamide a1 or a2 (see paragraph 0091). The copolymer having polyamide blocks and polyether blocks can be a copolymer having PA-12 blocks and PTMG blocks, wherein PA-12 is linear aliphatic polyamide and PTMG is polyalkylene ether polyol (see paragraph 0144 (PEBA40) and 0027).  Given that the polyamide block derived from PA-12, the amide unit comprise 12 carbon atoms. Further, PEBA40 comprises 50 wt% polyamide blocks and 50 wt% polyether blocks (see paragraph 0144). The number average molar mass of polyamide blocks is between 500 to 10000 and the number average molar mass of polyether blocks is between 100 and 6000 (see paragraph 0046).
Lacroix et al. do not disclose polymer based composite (first polyamide layer) comprises carbon black.
Hori et al. disclose a molding material having excellent mechanical characteristics, appearance and weather resistance, wherein the molding material comprises carbon black and polyamide (see Abstract).  The carbon black is present in amount of 0.01 to 5 wt%, i.e. 100 to 50000 ppm and the carbon black have particle size of not larger than 20 microns (see Abstract). The particles of the carbon black provide improved mechanical characteristics, excellent appearance having good surface gloss and sufficient durability. 
In light of motivation for using 100 to 50000 ppm of carbon black having a particle size of not larger than 20 microns disclosed by Hori et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use 100 to 50000 ppm of carbon black having a particle size of not larger than 20 microns of Hori et al. in the first polyamide layer (polymer based composite) in Lacroix et al. in order to provide improved mechanical characteristics, excellent appearance having good surface gloss and sufficient durability as well as weather resistance, and thereby arrive at the claimed invention.

Regarding claims 9-11, given that Lacroix et al. disclose linear aliphatic polyamide a1 or a2 and given that a3, a4 and a5 are optional, Lacroix et al. meets present claims.

Regarding claims 14-15, Lacroix et al. disclose a molded article such as a ski made of multilayer structure comprise first polyamide layer (polymer based composite) (see page 8, claims 9 and 10). A method of producing the molded article comprises molding the multilayer structure comprising first polyamide layer (polymer based composite). 
Lacroix et al. do not disclose molded article can be marked with aid of a laser. However, given that the molded article comprising polymer based composite of Lacroix et al. is identical to that presently claimed, it is inherent or obvious that the molded article of Lacroix et al. can be marked with laser. 

Regarding claim 20, Lacriox et al. do not disclose a security document and/or a valuable document comprising the layered structure.
While there is no disclosure that the multilayer structure is a security document and/or a valuable document as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. security document and/or a valuable document, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art multilayer structure and further that the prior art structure which is a multilayer structure identical to that set forth in the present claims is capable of performing the recited purpose or intended use.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/250,084 in view of Montanari et al. (US 2010/0140846 A1 cited in IDS).

Copending application 17/250,084 disclose a laser markable polymer composite. The only differences between present claims and copending claims are that copending claims (i) do not disclose co-polyamide (b) and (ii) disclose a specific (a3), (a4) and (a5). 
Regarding (i), Montanari et al. disclose a composition comprising a polyamide (A) in combination with a co-polyamide based on ether units and amide units (B) (see Abstract). The co-polyamide provides the ability of composition to be easily processed, improves the impact strength, reduces rigidity, improves resistance to chemicals and stress cracking and improves fatigue resistance and/or resistance to UV radiation (see paragraphs 0024-0028). The co-polyamide is PEBA copolymer identical to that utilized in the present claims (see paragraphs 0062-0076).
In light of motivation for using co-polyamide disclosed by Montanari et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use co-polyamide of Montanari et al. in the composition of copending application in order to provide the ability of composition to be easily processed, improve the impact strength, reduce rigidity, improve resistance to chemicals and stress cracking and improve fatigue resistance and/or resistance to UV radiation, and thereby arrive at the claimed invention.
Regarding (ii), the specific (a3), (a4) and (a5) of copending application is within broad disclosure of (a3), (a4) and (a5) of present application.
This is a provisional nonstatutory double patenting rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787